SCHOTT, Judge
(concurring in result).
This suit was initiated and concluded with a judgment in the trial court on the basis of LSA-R.S. 13:4711 to 13:4717 which has since been specifically declared unconstitutional by the Supreme Court in Gulf States Theatres of La., Inc. v. Richardson, 287 So.2d 480.
The plaintiff has not formally abandoned his appeal in this case but in view of the fact that he has filed no brief and has not appeared for oral argument he evidently recognizes that there is nothing we can do but to abide by the cited opinion.